ORDER ACCEPTING RESIGNATION AND DISMISSING CAUSE
Comes now James F. Griggs, the Respondent in this cause, and tenders to this Court his "Affidavit" of resignation from the Bar of this State.
And this Court, being duly advised, now finds that the Respondent is a member of the Bar of this State. We find further that the Affidavit submitted by the Respondent meets the necessary elements set forth in Admission and Discipline Rule 28, Section 17. Accordingly, this Court accepts Respondent's resignation which is to be effective immediately.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that James F. Griggs is hereby removed as a member of the Bar of this State and that the Clerk of this Court remove his name from the roll of attorneys. It is also ordered that the Respondent must comply with the provisions of Admission and Discipline Rule 28, Seetion 4, in order to become eligible for reinstatement.
IT IS FURTHER ORDERED that, in light of Respondent's resignation, this cause is hereby dismissed as moot.
The Clerk of this Court is directed to forward copies of this Order to the parties of this action and to their attorneys. Costs of this proceeding are assessed against the Respondent.
All Justices concur.